Citation Nr: 0738771	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  03-19 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for hydrocele.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


The veteran served on active duty from June 1974 to June 
1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2003 rating decision in which the RO granted 
service connection for hydrocele, assigned an initial 0 
percent rating, effective October 17, 2002.  In May 2003, the 
veteran filed a notice of disagreement (NOD) with the initial 
rating assigned for hydrocele.  A statement of the case (SOC) 
was issued in June 2003, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in June 2003.

In an April 2004 Decision Review Officer decision, a 10 
percent rating was assigned for hydrocele, effective January 
31, 2002 ( which was determined to be the correct date of the 
original claim for service connection).  

This appeal also arises from a September 2004 rating decision 
in which the RO declined to reopen the previously denied 
claim for service connection for a low back disability.  In 
October 2004, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in January 
2005, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in January 
2005.

As a final preliminary matter, the Board notes that, in July 
2005, the veteran testified during a hearing before a 
Veterans Law Judge at the RO; a transcript of that hearing is 
of record.  

In September 2005, the Board determined that new and material 
evidence to reopen the previously denied claim for service 
connection for a low back disability had been received, but 
remanded the matter of service connection for low back 
disability, on the merits, and the claim for an initial 
rating in excess of 10 percent for hydrocele to the RO (via 
the Appeals Management Center (AMC), in Washington, DC) for 
further action, to include obtaining additional VA and Social 
Security Administration records and additional VA 
examinations.  After accomplishing the requested action, the 
RO/AMC continued the denial of the claims on appeal (as 
reflected in a May 2007 supplemental SOC (SSOC)) and returned 
these matters to the Board for further appellate 
consideration.

Because the claim concerning hydrocele involves a request for 
a higher initial rating following the grant of service 
connection, the Board has characterized that claim in light 
of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

As a final preliminary matter, in a July 2007 letter, the 
Board notified the veteran that the VLJ who conducted the 
2005 hearing is no longer employed by the Board, and informed 
him that he was entitled to another hearing before another 
Veteran's Law Judge.  The letter clearly indicated that if no 
response was received within 30 days, the Board would assume 
that the veteran does not desire another hearing.  As the 
veteran has not responded, the Board will proceed 
accordingly.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The only medical opinion on the question of a medical 
relationship between the claimed low back disability and the 
veteran's active service weighs against the claim.

3.  The veteran's service-connected hydrocele is manifested 
by complaints of scrotal pain and swelling; associated renal 
dysfunction or recurrent symptomatic infection requiring 
drainage/frequent hospitalization, and/or requiring 
continuous intensive management is not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  The criteria for an initial rating in excess of 10 
percent for hydrocele have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.89, 4115a, 4115b Diagnostic Code 
7525 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an August 2001 pre-rating notice letter, and 
an October 2005 post-rating letter provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The October 2005 letter also specified the evidence needed to 
substantiate the claim for a higher initial rating and 
informed the veteran that he should provide evidence in his 
possession that pertained to the claims.  After issuance of 
each notice described above, and opportunity for the 
appellant to respond, the May 2007 SSOC reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2007).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).

The Board notes that the appellant has not been informed of 
how disability ratings and effective dates are assigned, as 
well as the  type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  However, 
the Board finds that the appellant is not prejudiced by the 
lack of such notice.  Because the Board's decision herein 
denies the claims for service connection and a higher initial 
rating now under consideration, no disability rating or 
effective date is being, or is to be, assigned; accordingly, 
there is no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, VA hospital and outpatient treatment 
records, as well as VA examination reports.  Also of record 
and considered in connection with the claims is the 
transcript of the veteran's 2005 Board hearing, as well as 
various written statements provided by the appellant and his 
representative. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service connection for a low back disability

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Service medical records show that the veteran was seen in 
March 1975 for complaints of back pain; he then and reported 
that he had fallen the evening before while playing 
basketball.  Examination showed full range of motion and 
tenderness over the right lumbar paravertebral muscles.  The 
impression was contusion.  He was seen again in July 1975 
with complaints of back pain following a reported blow three 
days earlier.  On examination, there was full range of motion 
and no evidence as spasm. A small abrasion on the midthoracic 
regain was noted.  The impression was upper back contusion.  
On separation examination in May 1977, the clinical 
evaluation of the spine was normal.  

Private outpatient treatment records dated from June 1999 to 
January 2001 show that the veteran was initially seen in June 
1999 with complaints of neck and back pain.  He reported that 
he had been involved in two car accidents, one in November 
1998 and the second in February 1999.  He reported that since 
those accidents he had back pain.  The examiner indicated x-
rays of the lumbar spine showed a L5-S1 herniated nucleus 
pulposus and that the veteran had accident related pain.  
None of those treatment records include a medical opinion 
linking the lumbar spine disorder to service.

Numerous post-service VA hospital and outpatient treatment 
records dated from April 2000 to January 2007 show treatment 
for complaints of low back pain with diagnoses of lumbar 
herniated disc.  Those records show that on a number of 
occasions the veteran reported that he injured his back 
during service in a parachute accident.  None of the post-
service VA medical records include a medical opinion linking 
the current lumbar spine disorder to service.  

Records of the Social Security Administration show that the 
veteran was found to be disabled due a herniated disc, 
cervical spondylosis and depression. 

In this case, the only competent medical opinion of record 
does not establish a nexus between appellant's current low 
back disability and his active service.  

On VA orthopedic examination in November 2006, the examiner 
noted that the claims file was reviewed.  The veteran 
reported that he had low back pain beginning in 1976 after a 
parachuting accident that caused a hard landing and rendered 
him temporarily unconscious.  He was noted that he had 
diskectomy and fusion in 2004.  The impression was L5-S1 
diskectomy and fusion with mild to moderate impairment of the 
lumbar spine.  In a March 2007 addendum, the examiner 
indicated that review of the service medical records in the 
veteran's claims file revealed reports of two apparently 
minor contusions of the back region in March 1975 and July 
1975, both treated with anti-inflammatory medications and 
heat with apparent resolution of those two episodes, given 
the lack of any subsequent medical follow-up of those two 
episodes.  The examiner noted that there was no mention of 
any more significant injury and no mention on the standard 
form history and physicals of any low back symptoms or 
physical abnormalities.  The examiner concluded that, given 
the absence of additional evidence of a low back abnormality 
or treatment for same while in service, that it is less than 
50 percent likely that the veteran's low back condition is 
related to his period of service from June 1974 to June 1977.  

Here, the only medical nexus opinion weighs against the 
claim, and neither the veteran nor his representative has 
identified or even alluded to the existence of any contrary 
medical opinion(s)-any that, in fact, support(s) a 
relationship between the current low back disability and the 
veteran's active service.

In addition to the medical evidence addressed above, the 
Board has considered the assertions of the veteran (and those 
advanced by his representative, on his behalf).  However, as 
laymen without the appropriate medical training and 
expertise, neither is competent to render a probative (i.e., 
opinion on a medical matter, to include a question as to the 
etiology a current disability.  See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, the lay 
assertions in this regard have no probative value.  

Under these circumstances, the claim for service connection 
for a low back disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Higher initial rating for hydrocele

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found), are 
both required.  See Fenderson, 12 Vet. App. at 126.

Historically, by rating action in May 2003, the RO granted 
service connection for hydrocele, assigned an initial rating 
of 0 percent rating under Diagnostic Code 7525, effective 
October 17, 2002.  In an April 2004 Decision Review Officer 
decision, a 10 percent rating was assigned for hydrocele, 
effective from January 31, 2002, which was determined to be 
the correct date of the original claim for service 
connection.  The Board notes that 100 percent temporary total 
ratings (T/TR) under 38 C.F.R. § 4.30 were assigned from 
March 8, 2004 to April 30, 2004 and from June 17, 2004 to 
July 31, 2004.  The periods during which a T/TR was in effect 
have been excluded from consideration for increase under the 
schedular criteria.  Additionally, a separate noncompensable 
rating for erectile dysfunction associated with hydrocele is 
in effect.

The veteran's hydrocele has been assigned an initial 10 
percent rating under Diagnostic Code 7525, for chronic 
epididymitis.  38 C.F.R. § 4.115b, Diagnostic Code 7525 
(2007).  Diagnostic Code 7525 provides that chronic 
epididymitis should be rated as urinary tract infection 
(UTI).  

The rating criteria for UTI is found at 38 C.F.R. § 4.115a.  
That section provides that, if there is poor renal function, 
then the disability should be rated as renal dysfunction.  
Under § 4.115a, a maximum 30 percent disability rating is 
warranted for UTI with recurrent, symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.

The provisions of 38 C.F.R. §§ 4.115a also include criteria 
for rating genitourinary disabilities on the basis of voiding 
dysfunction, urinary frequency, and obstructed voiding.  

VA outpatient treatment records dated from February 2002 to 
February 2003 show that the veteran was seen for follow-up of 
orchalgia and reported urinary symptoms of nocturia 3 to 4 
times with no frequency and urgency with dysuria and no 
hematuria.  Examination revealed a small hydrocele on the 
right.  In September 2002, the veteran was seen for 
complaints of groin pain and chronic orchalgia was noted.  In 
November 2002 the veteran was seen for complaints of pain and 
swelling in the groin area and a superficial infection in the 
groin area was noted.  

On VA examination in March 2003, the veteran reported pain 
and some swelling of the testicles.  He reported some urinary 
hesitancy, but no other significant voiding complaints.  The 
veteran indicated that there was no history of urinary tract 
infections, stones, nephritis, malignancy or the requirement 
of catheterization or dilations.  On examination, the left 
testicle was descended and normal.  The right scrotum was 
slightly swollen.  There appeared to be a hydrocele.  The 
assessment was status post groin injury with by history 
resultant chronic, significant mechanical epididymitis.  

VA outpatient and hospital records dated from November 2003 
to November 2006 show that in November 2003, the veteran was 
seen regarding the right hydrocele and reported that he had 
no increased frequency, no dysuria, no hesitancy and no 
incontinence or nocturia.  In March 2004, he underwent right 
hydrocelectomy.  In May 2004, he was seen for complaints of 
scrotal pain and swelling.  A June 2004 clinic note indicated 
that he was status post right redo-hydrocelectomy and 
spermatocelectomy five days earlier.  An August 2004 clinic 
note indicated that the veteran had improved following the 
redo-hydrocelectomy.  He was seen for complaints of scrotal 
pain in February and March 2005 and in November 2006.  

On VA examination in December 2006, the veteran reported that 
he had had four surgeries in the previous three years and had 
persistent pain over the groin and left scrotum, occasionally 
around his penis.  He denied any major voiding symptoms.  He 
reported some occasional nocturia and frequency.  He denied 
any stones.  He indicated he may have had a urinary tract 
infection in the past.  On examination, the testicles were 
descended and difficult to examine because they were 
diffusely tender.  The examiner noted that the veteran had 
neuropathic pain related to his previous surgeries.  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for a 
rating greater than 10 percent for service-connected 
hydrocele are not met.

It is not shown that hydrocele has involved any associated 
impairment of renal function, consequently rating as renal 
dysfunction is not indicated.  While the medical evidence 
shows complaints of scrotal pain and swelling and two 
surgical procedures in March and June 2004 for the hydrocele, 
there is no evidence of recurrent symptomatic urinary tract 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management related to the service-connected 
hydrocele. 

The above determinations are  based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, any point 
since the effective date of the grant of service connection, 
the veteran's service-connected hydrocele has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (cited to in the May 2007 
SSOC).  In this regard, the Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 10 
percent rating).  There also is no objective evidence that 
the disability has warranted frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all of the foregoing reasons, the Board concludes that 
record presents no basis for staged rating, pursuant to 
Fenderson, and the claim for an initial rating in excess of 
10 percent for hydrocele must be denied.  In reaching these 
conclusions, the Board has considered applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the competent evidence is against assignment of any higher 
rating, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for a low back disability is denied.

An initial rating in excess of 10 percent for hydrocele is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


